Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Adam Smoot on 2/24/2021.
The application has been amended as follows: 
In claim 7, line 4, replace “the general graph optimization algorithm; and the method further comprises: building an environment map according to the position information of the feature points that are matched in the two frames of images.” with --the general graph optimization algorithm.--
In claim 14, line 4, replace “the general graph optimization algorithm; and the processor is further configured to build an environment map according to the position information of the feature points that are matched in the two frames of images.” with --the general graph optimization algorithm.--
In claim 19, line 4, replace “the general graph optimization algorithm; and the method further comprises: building an environment map according to the position information of the feature points that are matched in the two frames of images.” with --the general graph optimization algorithm.--
In claim 20, line 4, replace “the general graph optimization algorithm; and the method further comprises: building an environment map according to the position information of the feature points that are matched in the two frames of images.” with --the general graph optimization algorithm.--

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL V KERRIGAN whose telephone number is (571)272-8552.  The examiner can normally be reached on M-F 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Olszewski John can be reached on (571) 272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL V KERRIGAN/Primary Examiner, Art Unit 3669